Citation Nr: 0526748	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from November 1968 to November 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied service connection 
for hypertension, claimed as secondary to service-connected 
diabetes mellitus.  In August 2005, the veteran testified at 
a Board videoconference hearing.  


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence necessary for disposition of the 
claim has been obtained.  

2.  Service connection is in effect for diabetes mellitus.

3.  The veteran's current hypertension was not caused by or 
permanently worsened by his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current hypertension is the 
result of his previously service-connected diabetes mellitus.  
(He does not argue that hypertension was incurred in or 
aggravated directly during his period of active service.)

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected disability aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

The veteran is service-connected for disorders including 
diabetes mellitus.  He is claiming service connection for 
hypertension secondary to his service-connected diabetes 
mellitus.  See Flynn v. Brown, 6 Vet. App. 500, 502 (1994); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

His service medical records do not show complaints, findings, 
or diagnoses of hypertension.  A June 1968 objective pre-
induction examination report related a blood pressure reading 
of 110/68.  The July 1971 objective separation examination 
report noted a blood pressure reading of 120/80.  

There is no evidence of hypertension during the veteran's 
period of service, within the first year of service 
connection (as required for presumptive service connection), 
or for many years later.  However, as noted above, the 
veteran is contending that his hypertension was actually the 
result of service-connected diabetes mellitus.  

The first post-service evidence of any elevated blood 
pressure readings was in May 1990.  A May 1990 VA general 
medical examination report noted a blood pressure reading of 
140/72, but the listed diagnoses did not include 
hypertension.  VA treatment records from July 2000 included 
blood pressure readings of 168/79 and 160/74.  An April 2001 
entry listed a blood pressure reading of 170/77.  

The first actual post-service diagnosis of hypertension is in 
October 2001, decades after the veteran's separation from 
service.  

An October 2001 VA treatment entry noted that the veteran's 
medical history included hypertension.  It was also noted 
that he had had diabetes mellitus for several years.  The 
impressions included hypertension, inadequately controlled; 
and diabetes mellitus.  An April 2002 entry reported that the 
veteran's medical history included hypertension with mildly 
elevated blood pressure.  The assessment also referred to 
hypertension with mildly elevated blood pressure.  

A July 2002 VA genitourinary examination report noted that 
the veteran was service-connected for diabetes on the basis 
of his Vietnam service.  He reported that he was uncertain 
when his high blood pressure started, but that he had had 
diabetes and hypertension about three years earlier.  He also 
reported that he had apparently taken some Terazosin sometime 
before that time, but he was uncertain.  The veteran further 
indicated that he had been told that his renal function was 
not quite normal.  The examiner noted, however, that the 
veteran had a number of chemical profiles in the VA system 
which were all normal dating back for a couple of years.  The 
examiner reported blood pressure readings of 180-190/50 in 
both arms when standing, 160/60 in the right arm when 
sitting, and 160/60 in the right arm in a supine position.  
The diagnosis was hypertension with normal renal function.  
The examiner opined that the veteran's hypertension was 
essential hypertension and that such condition along with his 
diabetes mellitus might well be secondary to long-term 
steroid use.  This opinion is thorough and informed, and it 
undercuts the claim for service connection for hypertension 
secondary to diabetes.  

Subsequent VA treatment records show continuing treatment for 
hypertension and diabetes mellitus.  An April 2003 entry 
noted an assessment that included hypertension, inadequately 
controlled, and diabetes mellitus, adequately controlled by 
the veteran's report.  An October 2003 VA treatment entry 
noted an assessment that included diabetes with mild 
peripheral vascular disease and peripheral neuropathy.  
Another October 2003 entry also included an assessment of 
diabetes with mild peripheral vascular disease and peripheral 
neuropathy.  

The Board observes that the probative medical evidence fails 
to indicate that the veteran's current hypertension was 
caused or worsened by his service-connected diabetes 
mellitus.  As noted above, the VA examiner, pursuant to the 
July 2002 VA genitourinary examination, specifically 
indicated that the veteran's hypertension and diabetes might 
well be secondary to long-term steroid use.  Thus, there is a 
plausible, alternative explanation for the etiology of the 
veteran's current hypertension; this alternative explanation 
points to a non-service-connected etiology.  Moreover, there 
is no competent medical evidence relating the veteran's 
hypertension to his diabetes.  Additionally, while the 
October 2003 entries discuss diabetes mellitus and mild 
peripheral vascular disease, there is no suggestion that the 
peripheral vascular disease associated with the diabetes has 
produced hypertension.  Cf. 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004) (specifying hypertensive vascular disease, 
as opposed to peripheral vascular disease).  Thus, there is 
no competent evidence relating the veteran's current 
hypertension to his service-connected diabetes mellitus.  

The veteran asserts that his hypertension was either caused 
by or aggravated by his service-connected diabetes mellitus.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of credible evidence establishes that the 
veteran's hypertension was not caused or permanently worsened 
by his service-connected diabetes mellitus.  As hypertension 
is not proximately due to or the result of the service-
connected diabetes mellitus, secondary service connection is 
not in order.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

In a June 2002 letter, a November 2003 statement of the case, 
a March 2004 supplemental statement of the case, and at the 
August 2005 Board hearing, VA has given the veteran notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The discussions in the rating decision, the 
statement of the case, the supplemental statement of the 
case, and at the hearing held in August 2005, have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  VA has also 
apprised the veteran of the applicable laws and regulations.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes that VA has complied with its duty 
to assist the claimant.  VA has obtained all relevant, 
identified medical records and an examination.  The veteran 
has not identified any additional relevant evidence.  At the 
August 2005 Board hearing, the veteran testified that he had 
filed for disability benefits from the Social Security 
Administration (SSA), but he specified that the basis for 
that claim had been rheumatoid arthritis, not hypertension.  
In fact, he stated that there was no diagnosis of 
hypertension at the time that he filed for the SSA benefits.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Thus, the Board is 
satisfied that VA has complied with all duties to notify and 
assist the veteran regarding this claim.  

There has been no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
the more general notice of the need for any evidence in the 
veteran's possession, and the development of the evidence 
(including a VA examination and the receipt of VA medical 
records).  Thus, the VA has satisfied its duty to notify and 
assist the veteran.  


ORDER

Service connection for hypertension, claimed as secondary to 
diabetes mellitus, is denied.  



	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


